Citation Nr: 0410720	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.  The 
veteran, who had active service from May 1969 to February 1973, 
appealed that decision to BVA, and the case was referred to the 
Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.  

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became law in 
November 2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to assist a 
claimant in obtaining that evidence.  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

In this case, the record does not reflect the type of notice 
contemplated by the United States Court of Appeals for Veterans 
Claims (Court).  Specifically, the record does not indicate that 
the veteran was informed of the information or evidence needed to 
substantiate his claim.  In this regard, the Board observes that a 
letter was sent to the veteran in August 2001, which notified him 
of VA's duty to assist and what additional information was needed.  
However, the letter did not inform him of the information or 
evidence needed to substantiate his claim for service connection 
for bilateral hearing loss.  In the case of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the Court held that the failure 
by the BVA to enforce compliance with the requirements of 38 
U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate the claim, as 
well as to inform the claimant which evidence the VA will seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  Consequently, in order to ensure due process, 
further development with respect to this matter is necessary.

Further, the Board notes that the veteran was afforded a VA 
examination in October 2001 in connection with his claim.  
However, the examination report indicated that the veteran's 
claims file was not available for review.  Applicable regulations 
state that it is essential that, both in the examination and 
evaluation, each disability be viewed in relation to its history. 
See 38 C.F.R. § 4.1.  In this regard, medical examinations 
generally should "take into account the records of prior medical 
treatment, so that the evaluation of the claimed disability will 
be a fully informed one." Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The United States Court of Appeals for Veterans Claims 
(Court) has held that the fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous medical 
examination which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see 
also 38 C.F.R. § 3.326 (2002); VAOPGCPREC 20-95 (July 14, 1995) (a 
VA examiner must review a claimant's prior medical records when 
such a review is necessary to ensure a fully informed examination 
or to provide an adequate basis for the examiner's findings and 
conclusions).  As such, the Board is of the opinion that the 
claims folder should be referred to the October 2001 VA examiner 
for review and modification of his opinion, if necessary.  

In addition, the Board observes that the veteran has been granted 
Social Security Administration (SSA) disability benefits.  
However, the medical records upon which this decision was based 
are not associated with the claims file.  Although the disability 
benefits appear to have been granted due to the veteran's 
ulcerative colitis, it is unclear as to whether any of the medical 
records may have pertained to his hearing loss.  Therefore, the RO 
should obtain and associate such records with the appellant's 
claims folder.   

Therefore, in order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should consider the veteran's claim under the VCAA.  In 
doing so, the RO is asked to ensure that the notification and 
assistance requirements of the VCAA are satisfied, including 
notifying the veteran of the information or evidence necessary to 
substantiate his claim and the division of responsibilities 
between the VA and the veteran for obtaining evidence.  The RO 
must ensure that all VCAA notice obligations are satisfied in 
accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A. (West 2002), and 
any applicable legal precedent.  

2.  The RO should obtain and associate with the claims file the 
records upon which the Social Security Administration (SSA) based 
its decision to award disability benefits to the veteran.  If the 
search for the mentioned records has negative results, the claims 
file must be properly documented as to the unavailability of these 
records.

3.  The RO should then refer the claims folder to the October 2001 
examiner who conducted the audiological examination of the 
veteran, if available.  If that examiner is unavailable, the 
claims folder should be referred to another suitably qualified VA 
examiner.  The examiner should review the claims folder and 
indicate whether upon that review any change or modification of 
the October 2001 VA opinion is in order regarding the likelihood 
that the veteran has a current hearing loss for VA purposes 
related to the veteran's military service.  A clear rationale for 
all opinions would be helpful and a discussion of the facts and 
medical principles involved would be of considerable assistance to 
the Board.  Since it is important "that each disability be viewed 
in relation to its history [,]" 38 C.F.R. § 4.1 (2003), copies of 
all pertinent records in the veteran's claims file or, in the 
alternative, the claims file, must be made available to the 
examiner for review.

When the development requested has been completed, the case should 
be reviewed by the RO on the basis of additional evidence.  If the 
benefit sought is not granted, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified. 


	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



